Citation Nr: 0613637	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  01-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for loss of sensation in the distribution of the 
greater auricular nerve.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which, in pertinent part, awarded the 
veteran compensation, at the 10 percent rate, under the 
provisions of 38 U.S.C.A. § 1151 for loss of sensation in the 
distribution of the greater auricular nerve. 

This case was previously before the Board and, in April 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDING OF FACT

The veteran's greater auricular nerve impairment is presently 
manifested by symptoms comparable to moderate incomplete 
paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for an auricular nerve disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8299-8207 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Prior to enactment of VCAA, the 
veteran, in March 1999, submitted a claim for impairment of 
the seventh cranial nerve, pursuant to 38 U.S.C.A. § 1151.  
He was awarded service connection for the disability in a 
rating action dated in January 2000, and a 10 percent rating 
was assigned.  The veteran timely appealed that decision.  
Notice letters dated in October 2002, December 2003, May 
2004, and November 2004 complied with the specific 
requirements of VCAA regarding notice in claims involving 
increased ratings.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, No. 05-7157, (Fed. 
Cir. April 5, 2006).  The Court has held that there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  (See Mayfield).  In this case, any notice 
received by the veteran after the initial rating action is 
harmless error.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The RO has evaluated the veteran's auricular nerve disorder 
as comparable to "facial nerve paralysis," under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8207.

820
7
Seventh (Facial) Cranial Nerve - Paralysis of: 
Ratin
g

  Complete
30

  Incomplete, severe
20

  Incomplete, moderate
10

Note: Dependent upon relative loss of innervation of 
facial muscles
38 C.F.R. § 40124a, Diagnostic Code 8207 (2005)

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. 38 C.F.R. 
§ 4.124 (2005) 

Based upon the evidence of record, the Board finds the 
veteran's facial nerve paralysis is presently manifested by 
symptoms comparable to moderate incomplete paralysis of the 
seventh cranial nerve.  The veteran's VA examiner in October 
1999 noted decreased sensation to pin and light touch in the 
pinna, bilaterally, as well as, decreased sensation in the 
distribution of the greater auricular nerve over the 
posterior neck.  

VA outpatient treatment records reveal that in March 2000, 
the veteran complained of numbness and pain in the neck 
radiating to the shoulder.  Objective examination revealed 
that sensation was decreased to pinprick over both pinnae and 
neck to the supraclavicular area, bilaterally.  Reflexes were 
2+.  The diagnosis was sensory loss in the region of both 
greater auricular nerves.  Similar complaints were recorded 
in June and October 2000, in October 2001, and are noted on 
occasion throughout the VA outpatient treatment records.  In 
April 2002, he reported having received private physical 
therapy with good results.

These findings were unchanged when the veteran was examined 
by VA in January 2003.  There were no other pertinent 
abnormal findings.  When examined by his private physician in 
May 2004 the veteran was noted to have decreased facial 
sensation below the eyebrow with no paralysis, muscle 
weakness or atrophy.  

The Board finds these findings are more indicative of 
moderate incomplete paralysis as described in 38 C.F.R. 
§ 4.124.  The neurological impairment causes sensory pain and 
numbness, and no physician has described impairment 
indicative of severe incomplete paralysis.  Therefore, 
entitlement to a higher rating for loss of sensation in the 
greater auricular nerve is not warranted.

While the veteran maintains that the nerve injury is more 
severe than presently evaluated, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal.  
Therefore, there is no basis for considering staged ratings 
in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

A higher initial evaluation, in excess of 10 percent, for 
loss of sensation in the distribution of the greater 
auricular nerve is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


